Case 1:18-cv-09048-JPO Document 26-7 Filed 03/05/19 Page 1 of 2




                             ~+ XI313IT G
           Case 1:18-cv-09048-JPO Document 26-7 Filed 03/05/19 Page 2 of 2




                                                                              0000237
              Certificate of Limited Partnership                       FILED
                                                                       May 12 2016
                                                                       Sec. OfState
Name of Limited Partnership:                                           ncausseaux
    LAW OFFICES OF MORTON &ASSOCIATES LLLP


Street Address of Limited Partnership:
    246 WEST BROADWAY
    NEW YORK, NY. 10013

Mailing Address of Limited Partnership:
    246 WEST BROADWAY
    NEW YORK, NY. 10013

T11e name and Florida street address of the registered agent is:
    JONATHAN G MORTON
    1395 BRICKELL AVE.
    9TH FLOOR
    MIAMI, FL. 33131
Icertify thatIam familiar with and accept the responsibilities of
registered agent.
Registered Agent Signature: /JONATHAN G. MORTON/
The name and address of all general partners are:
    Title: G
    JONATHAN G MORTON
    246 WEST BROADWAY
    NEW YORK, NY. 10013
This Limited Partnership is a Limited Liability Limited Partnership.
Signed this Twelfth day of May, 2016
I(we) declare theI(we) have read the foregoing and know the contents thereof
and that the facts stated herein are true and correct.
General Partner Signature: /JONATHAN G. MORTON/
The individuals) signing this document affirms) that the facts stated herein are true and
the individuals) is/are aware that false information submitted in a document to the
Department of State constitutes a third degree felony as provided for in s.817.155, F.S.
